Name: 80/139/EEC: Commission Decision of 11 January 1980 refusing to accept the scientific character of the apparatus described as 'Hewlett-Packard computing calculator, model HP 9825A'
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  information technology and data processing;  mechanical engineering
 Date Published: 1980-02-07

 Avis juridique important|31980D013980/139/EEC: Commission Decision of 11 January 1980 refusing to accept the scientific character of the apparatus described as 'Hewlett-Packard computing calculator, model HP 9825A' Official Journal L 030 , 07/02/1980 P. 0033 - 0033 Greek special edition: Chapter 02 Volume 8 P. 0163 COMMISSION DECISION of 11 January 1980 refusing to accept the scientific character of the apparatus described as "Hewlett-Packard computing calculator, model HP 9825A" (80/139/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 3 July 1979, the Italian Government requested the Commission to invoke the procedure laid down in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Hewlett-Packard computing calculator, model HP 9825A" used for research in the electron-spin resonance sector and, in particular, for the study of the structure and reactivity of free radicals and of ion-pairs in solution, in the context of the study of the influence of these pairs on the mechanisms of chemical reactions, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 15 November 1979 within the Committee on Duty-Free Arrangements to examine this particular case; Whereas this examination showed that the apparatus in question is a computer used for the collection, the conversion and the analysis of data; Whereas it does not have the requisite objective characteristics making it specifically suited to scientific research ; whereas, moreover, apparatus of the same kind is principally used for non-scientific activities ; whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus ; whereas it therefore cannot be regarded as a scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Hewlett-Packard computing calculator, model HP 9825A" is not considered to be a scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 January 1980. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 134, 31.5.1979, p. 1. (3)OJ No L 318, 13.12.1979, p. 32.